NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KETNOL PHILOMOND,                                No.   18-70708

                Petitioner,                      Agency No. A209-869-321

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Ketnol Philomond, a native and citizen of Haiti, petitions pro se for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

       Substantial evidence supports the agency’s conclusion that Philomond failed

to establish past persecution or a well-founded fear of future persecution in Brazil

on account of a protected ground. See Lim v. INS, 224 F.3d 929, 936 (9th Cir.

2000) (persecution is an “extreme concept” that includes the “infliction of

suffering or harm”); Nagoulko v. INS, 333 F.3d 1016, 1018 (9th Cir. 2003)

(possibility of future persecution “too speculative”). Thus, Philomond’s asylum

and withholding of removal claims as to Brazil fail.

       Philomond fears harm on account of his family membership from unknown

men who were engaged in a dispute with his father over his father’s land in Haiti.

Substantial evidence supports the agency’s conclusion that Philomond failed to

establish past persecution or a well-founded fear of future persecution in Haiti on

account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 483

(1992) (an applicant “must provide some evidence of [motive], direct or

circumstantial”). Thus, Philomond’s asylum and withholding of removal claims as

to Haiti fail.

       Substantial evidence also supports the agency’s denial of Philomond’s CAT

claim as to Brazil and Haiti because he failed to establish that it is more likely than


                                           2                                    18-70708
not he will be tortured by or with the consent or acquiescence of the government of

Brazil or Haiti. See Aden v. Holder, 589 F.3d 1040, 1047 (2009); Garcia-Milian v.

Holder, 755 F.3d 1026, 1033-35 (2014) (concluding that petitioner did not

establish the necessary “state action” for CAT relief).

      PETITION FOR REVIEW DENIED.




                                          3                                 18-70708